     Case 8:19-cv-00302-AG-KES Document 37 Filed 08/19/19 Page 1 of 3 Page ID #:451

                                                                 FILED

 1    Pritish Vora
                                                       ~~a~~uc ~ 9 ~~~ 2: ~~
 2    27758 Santa Marg. Pkwy,#530
                                                        C ENi'R,~L Des ~ Or
 3    Mission Viejo, CA 92691                                  Satv7'A Pd~1 C~~i 1~.
 4    949-292-8359                                     BY

 5    Plaintiff in Pro Per
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT

10                         CENTRAL DISTRICT OF CALIFORNIA

11
12    Pritish Vora,                                Case No.: 8:19-cv-00302-AG-KESx

13                   Plaintiff,                    NOTICE OF SETTLEMENT

14          vs.                                    BETWEEN PLAINTIFF AND

15    EQUIFAX INFORMATION                          EXPERIAN INFORMATION

16    SERVICES,LLC,et al.,                         SOLUTIONS,INC.

17                   Defendants.

18
19                TO THE HONORABLE COURT AND TO ALL PARTIES

20
21          Please take NOTICE that Plaintiff, Pritish Vora, by way of Pro Se

22 ("Plaintiff'), and Defendant EXPERIAN INFORMATION SOLUTIONS, INC
23 ("EXPERIAN"), by way of counsel, have reached a tentative settlement in the
24    above captioned matter.

25          Plaintiff and counsel anticipate finalizing the settlement agreement within

26    thirty (30) days, at which time Plaintiff and counsel plan to file a Joint Stipulation

27    of Dismissal with prejudice, thereby resolving all of Plaintiff's claims pursuant tc

28    the CAUSES OF ACTION against EXPERIAN. (Emphasis added).



                         NOTICE OF SETTLEMENT BETWEEN PLAINTIFF AND EXPERIAN
Case 8:19-cv-00302-AG-KES Document 37 Filed 08/19/19 Page 2 of 3 Page ID #:452




 1       WHEREFORE, based on the foregoing, Plaintiff and counsel request th
 2 the Court retain its jurisdiction regarding EXPERIAN until the filing of the Joi
 3 Stipulation of Dismissal pursuant to F.R.Civ.P. 41(a)(1}(A)(ii).
 4
 5         Respectfully submitted on this day of   d~       ~" I ~t, Zv I~
 6
 7         Dated          ~ ~~ ~ ~=l
 8
 9                                  By                     ~'~
10                                       Pritish Vora, Plaintiff, Pro Se
11                                        27758 Santa Marg. Pkwy,#530
                                          Mission Viejo, CA 92691
12                                       (949)292-8359
13                                        avora2112~a1,gmail.com
14
15
16         Dated           ~ ~ ~ ZfJ~
17
18                                  By
19                                         Katherine A. Neben(Bar No. 263099)
                                           kneben ~ionesda+~com
20                                         JONES DAY
21                                         3161 Michelson Drive, Suite 800
                                           Irvine, CA 92612
22                                         Tel: 949-553-7560
23                                         Attorneys for Defendant EXPERIAN
24
25
26
27



                                             z
                     NQTIGE OF SETTLEMENT BETWEEN PLAINTIFF AND EXPERIAN
     Case 8:19-cv-00302-AG-KES Document 37 Filed 08/19/19 Page 3 of 3 Page ID #:453




 1                            CERTIFICATE OF SERVICE
 2          I, Pritish Vora, filed with the clerk of the court, the above NOTICE
 3    August 19, 2019, and sent a copy to counsel on record via postal mail.
 4
 5 Nokes &Quinn
   Thomas Patrick Quinn Jr.(Bar No. 132268)
 6 tquinn@nokesquinn.com
 7 410 Broadway St. Suite 200
   Laguna Beach, CA 92651
 8
   Tel: 949-376-3500
 9 Attorneys for Defendant EQUIFAX
10
     Musick, Peeler &Garrett LLP
11   Donald E. Bradley(Bar No. 145037)
12   d.bradley@musickpeeler.com
     Kristen L. Marker(Bar No. 278596)
13   kmarker@gslwm.com
14   650 Town Center Drive, Suite 1200
     Costa Mesa, CA 92626
15
     Tel: 714-668-2400
16   Tel: 214-560-5442
17   Attorneys for Defendant TRANSLJNION

18 JONES DAY
19 Katherine A. Neben(Bar No. 263099)
   kneben@jonesday.com
20
   3161 Michelson Drive, Suite 800
21 Irvine, CA 92612
22 Tel: 949-553-7560
   Attorneys for Defendant EXPERIAN
23
24                                                       ~~~~~
25                                                 By Pritsh Vora, Plaintiff, Pro Se
26                                                  27758 Santa Marg. Pkwy,#530
                                                    Mission Viejo, CA 92691
27
                                                   (949)292-8359
28                                                  pvora2112@gmail.com

                                               3

                      NOTICE OF SETTLEMENT BETWEEN PLAINTIFF AND EXPERIAN
